DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	The claims are objected because of the following reasons: 
	Re claim 1, line 15: after “200”, delete “kBT” and insert --kBT--. 
	Re claims 7, 9 & 10, line 2: in front “the MTJ”, delete “the”. 
	Re claim 11, line 2: delete “patternsubstrate”, and insert --pattern substrate--.
	Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

For best understand and examination purpose, the above claims will be considered based on best understanding of the specification and any applicable prior arts. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Evaluation of Ultrahigh-Speed Magnetic Memories Using Field-Free Spin–Orbit Torque”.
	Re claims 1 & 14, Wang teaches, Figs. 1a-b & 4, pages 1-3, a magnetic memory (MRAM) cell, comprising: 

-a magnetic tunnel junction (MTJ) (e.g. i-MTJ or p-MTJ) stack formed over the first layer, wherein the MTJ stack comprises: 
-a ferromagnetic reference layer (top layer of MTJ) having an in-plane reference magnetization; 
-a tunnel barrier layer (e.g. read layer, middle layer of MTJ); and 
-a ferromagnetic storage layer (free layer, bottom layer of MTJ) between the tunnel barrier layer and the first layer, the storage layer having an in-plane storage magnetization;
wherein the MTJ stack is configured for providing an in-plane uniaxial anisotropy (e.g. in-plane anisotropy) in the storage layer; 
said in-plane uniaxial anisotropy making an angle (e.g. β angle) relative to the direction of the write current that is between 5o and 90o. 

    PNG
    media_image1.png
    173
    452
    media_image1.png
    Greyscale

Wang does not explicitly teach said in-plane uniaxial anisotropy having an energy between 40 and 200 kBT and a coercivity larger than 200 Oe; is larger than 500 Oe or more preferably larger than 1000 Oe. 
Wang does teach writer energy and value of 1.87x104 A/m for in-plane anisotropy field for i-MTJ (page 4) (Note: Oersted unit, 1 Oe = 1000/4                        
                            π
                        
                     A/m.) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ/modify the teaching as taught by Wang to obtain an energy and a coercivity as claimed, because energy and coercivity depended on many variable parameters such as SOT current, current density, tilting angle, MTJ types, magnetizations switching, etc., and they are known to affect device properties and would depend on the desired device density and the desired device characteristics. And based on similar teaching MRAM/MTJ structure, with undue experimentation, one of ordinary skill in the art would have been led to the recited energy and coercivity through routine experimentation to achieve desired characteristics of the formed device.   
Re claim 4, Wang teaches the in-plane uniaxial anisotropy (Fig. 1b). 
The limitation "magnetostriciton induced anisotropy" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 5, Wang teaches the ferromagnetic storage layer (bottom layer of MTJ) is strained (e.g. within a stack), the orientation of the in-plane uniaxial anisotropy being determined by the stress direction of the strained ferromagnetic storage layer (bottom layer) (Fig. 1b).
Re claim 6, Wang teaches the in-plane uniaxial anisotropy is provided by the storage layer being textured (e.g. occurring during formation). 
oblique angle deposition technique" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 13, Wang teaches the angle is between 30 and 90o (Fig. 1b, pages 2-3).  
4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Sengupta et al. (US 2017/0330070). 
	The teachings of Wang have been discussed above. 
	Re claim 2, Wang does not explicitly teach the storage layer comprises a crystalline anisotropy such as to provide said in-plane uniaxial anisotropy. 
	Sengupta teaches “The free layer 104 may have uniaxial anisotropy, which may be achieved based on the free layer 104 shape, interface, or bulk magneto -crystalline anisotropy” [0023]. 
	As taught by Sengupta, one of ordinary skill in the art would utilize the above teaching to obtain a crystalline anisotropy, because it aids in achieving a desired in-plane uniaxial anisotropy in a storage layer. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Sengupta in combination Wang due to above reason. 
5.	Claims 3 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kou et al. (US 2014/0111195).
	The teachings of Wang have been discussed above. 
Re claim 3, Wang does not teach the first layer comprises an antiferromagnetic material, and wherein the in-plane uniaxial anisotropy results from a magnetic interaction between an antiferromagnetic material of the first layer and the ferromagnetic storage layer.
Kou teaches the first layer (AFM 23) comprises an antiferromagnetic material [0030], and wherein the in-plane uniaxial anisotropy results from a magnetic interaction between an antiferromagnetic material of the first layer (23) and the ferromagnetic storage layer (240) [0032].
As taught by Kou, one of ordinary skill in the art would utilize the above teaching to obtain an in-plane uniaxial anisotropy, because it is easily recognized by a skilled person in the art that is a result from magnetic interaction between an antiferromagnetic material and ferromagnetic material. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Kou in combination Wang due to above reason. 
Re claim 7, in combination cited above, Kou teaches the MTJ stack comprises a seed layer (22) on which the storage layer (26) is deposited; and wherein the in-plane uniaxial anisotropy is provided by the seed layer being textured (e.g. occurred during formation) seed layer) and/or comprising surface corrugations being oblique to the normal to the seed layer plane, by depositing the seed layer using an oblique angle deposition technique (*) and depositing the storage layer (26) on the seed layer (22) (Fig. 2, [0030, 0034]).
The limitation "oblique angle deposition technique" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the In re Thorpe, 227 USPQ 964, 966.
Re claim 8, Wang teaches the in-plane uniaxial anisotropy is provided by the storage layer being textured (e.g. occurred during formation). 
The limitation "oblique angle deposition technique" is merely a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966.
Re claim 9, in combination cited above, Kou teaches the MTJ stack comprises a seed layer (22) on which the storage layer (26) is deposited; and wherein the in-plane uniaxial anisotropy is provided by a patterned substrate (21) on which the seed layer (22) is deposited (Fig. 2).
Re claim 10, in combination cited above, Kou teaches the MTJ stack comprises a seed layer (22) on which the storage layer (26) is deposited; and wherein the in-plane uniaxial anisotropy is provided by the seed layer (22) being pattern (Fig. 2).
Re claim 11, in combination cited above, Kou teaches the in-plane uniaxial anisotropy is further provided by a pattern substrate (21) on which the seed layer (22) is deposited (Fig. 2).
6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as modified by Kou as applied to claims 1 & 9 above, and further in view of Nagase (US 2006/0126371).
	The teachings of Wang/Kou have been discussed above. 
Re claim 12, Wang/Kou does not teach said structuring comprises structure having an average amplitude lower than 2 nm and preferentially than 0.5 nm. 
Nagase teaches “the results are shown when the amplitude of the interface roughness of each layer in the MTJ device 1 is constant at 0.2 nm or 0.7 nm” [0054]. 
As taught by Nagase, one of ordinary skill in the art would utilize the above teaching to obtain an average amplitude lower than 2 nm and preferentially than 0.5 nm as claimed, because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Nagase in combination Wang/Kou due to above reason. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/22/21